              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:88-cr-00095-MR-3


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                    ORDER
                                )
                                )
ROBERT HANEY,                   )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court upon the Defendant’s Third Motion

for Early Termination of Supervised Release [Doc. 14]. Counsel for the

Government and the Defendant’s supervising probation officer do not

oppose the Defendant’s Motion.

     Upon review of the Defendant’s Motion, and in light of the lack of

opposition by the Government and the Defendant’s supervising probation

officer, the Court is satisfied that the early termination of the Defendant’s

supervised release is warranted.

     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Third Motion for Early Termination of Supervised Release [Doc. 14] is
GRANTED, and the Defendant’s term of supervised release in the above-

referenced action is hereby terminated.

      The Clerk of Court is respectfully directed to provide a copy of this

Order to the Defendant, counsel for the Government, and the U.S. Probation

Office.

      IT IS SO ORDERED.


                               Signed: December 28, 2018




                                      2
